Citation Nr: 1113870	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  09-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service from May 1955 to May 1958.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) which, in part, denied the appellant's claim of entitlement to service connection for bilateral hearing loss.  

In January 2010, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript is in the claims file.  Subsequent to that hearing, the Board remanded the case for additional development in September 2010; the case has now been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant's service medical records contain no findings or diagnoses of any hearing loss, nor was any such disorder demonstrated until many years after the appellant's separation from military service.

2.  There is no competent medical evidence of any nexus between the appellant's current bilateral hearing loss and any aspect of his military service.

3.  The preponderance of the evidence is against a finding that the appellant has current hearing loss in either ear which is due to events in active service, and sensorineural hearing loss as an organic disease of the nervous system is not shown to have been manifested to a compensable degree within one year after the appellant's separation from active service in May 1958.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In June 2006, the RO sent the appellant a letter informing him of the types of evidence needed to substantiate his hearing loss claim and its duty to assist him in substantiating his service connection claim under the VCAA.  In addition, the January 2011 SSOC reflects readjudication of the claim.  VA therefore has informed the appellant of the types of evidence needed to substantiate his service connection claim and its duty to assist him in substantiating his hearing loss claim under the VCAA.  The letters informed him that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, records from other Federal agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  At his January 2010 Travel Board hearing, the appellant submitted a document from a doctor's office relating to the unavailability of records.  In a written statement received in February 2011, the appellant said that he had no further evidence to submit.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.

The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the September 2006 rating action, the December 2008 SOC, the July 2009 SSOC and the January 2011 SSOC explained the basis for the RO's actions, and provided him with the opportunity to submit more evidence.  All relevant evidence identified by the appellant relative to his hearing loss service connection claim has been obtained and associated with the claims file, and he has not identified any other pertinent available evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his hearing loss service connection claim, and to respond to VA notices.

In addition, to whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  The VA letter sent to the appellant in June 2006 contained the information required by Dingess. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, relevant service treatment records (STRs) have been associated with the claims file.  VA outpatient medical treatment records have also been associated with the claims file.  The appellant submitted a letter from an Army comrade and he was afforded a Travel Board hearing in January 2010.  The evidence of record also includes an October 2010 medical expert opinion that was obtained pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, VA treatment records were obtained for the appellant.  The RO also obtained an etiologic opinion from an audiologist as directed by the September 2010 Board remand.  Therefore, substantial compliance has been achieved.

A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The October 2010 opinion was rendered by an audiologist.  The audiologist's report reflects review of the appellant's prior medical records.  The audiologist's opinion also reflects consideration of the appellant's report of his symptoms for the claimed bilateral hearing loss.  

The Board finds that the October 2010 audiologist's opinion is sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings relating to the appellant's claimed hearing loss.  In addition, it is not shown that the VA audiologist failed to address the clinical significance of the appellant's claimed hearing loss condition.  The October 2010 audiologist opinion concluded that there was insufficient information to provide an etiologic opinion without result to mere speculation and further indicated that the inability to provide a definitive opinion was due to the fact that no audiometric data existed for the appellant until many years after service.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination for his claimed bilateral hearing loss.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, the appellant was informed about the kind of evidence that was required and the kinds of assistance that VA would provide and he was supplied with the text of 38 C.F.R. § 3.159.  He did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence needed to service connect hearing loss, as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the appellant in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of his hearing loss claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The resolution of this issue must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which the claimant served, his medical records and all pertinent medical and lay evidence.  Determinations relative to service connection will be based on review of the entire evidence of record.  38 C.F.R. § 3.303(a).  There must be medical evidence of a nexus relating an in-service event, disease, or injury, and a current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Furthermore, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as diseases of the nervous system (e.g., sensorineural hearing loss), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores utilizing recorded Maryland CNC word lists are less than 94 percent.  38 C.F.R. § 3.385.

The Court has indicated that, "when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The Court held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley, 5 Vet. App. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The appellant is seeking service connection for bilateral hearing loss.  He has indicated that he was exposed to military noise during his two years in the Army.  According to his DD Form 214, the appellant was a light weapons infantryman and served in the Army of Occupation in Germany after World War II.  

It is well established that, although laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supa.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, for example, the appellant is competent to describe his difficulties with hearing loss.

Review of the appellant's service medical records reveals that he underwent a service entrance examination in March 1953, and that he underwent a service separation examination in May 1955.  However, only whispered-voice and spoken-voice testing was accomplished; there are no in-service audiograms of record.  The appellant has testified that he was exposed to weapons fire and tanks while he was in service, and that he noticed a problem with his hearing since service and to the present time.  His son testified at the Travel Board hearing that he recalled his father having had problems with his hearing dating back to when the witness was a boy, over thirty years ago.  The evidence of record also includes a written statement from a gentleman who served with the appellant in the Army and also knew the appellant afterwards.  He stated that both of them had been exposed to loud and heavy gunfire in service and that he had noticed that the appellant has had hearing difficulties over the years.

Review of the evidence of record reveals that the appellant sought VA outpatient treatment for various conditions between January 1976 and December 1988.  The associated records contain no mention of any hearing difficulties.  There are no clinical findings relating to hearing loss, nor is any such hearing loss shown to have been diagnosed or treated during that time.

More recent VA outpatient treatment notes indicate that the appellant complained of decreased hearing in each ear in May 2006.  He said that he did not recall trouble with his ears as a child or as a young man.  He said that he was around a lot of noise in service.  A June 2006 treatment note indicates that the appellant was retired, and that he had worked in construction for most of his career.  In August 2006, the appellant stated that he had been exposed to excessive noise in service without hearing protection; guns and motors were noted as sources of this noise.  He further reported exposure after service from construction equipment; he said that he used hearing protection.  Audiometric evaluation yielded a diagnosis of bilateral mild to profound sensorineural hearing loss.  In September 2009, the appellant reported having had a subjective decrease in his bilateral hearing for "many years."

As previously noted, the Board requested a medical expert opinion pursuant to 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 20.901.  This opinion was rendered in October 2010.  The audiologist who reviewed the claims file noted the appellant's history of military noise exposure as well as his post-service occupational noise exposure.  The audiologist stated that the whispered voice test is not considered to be a valid measure of hearing.  The audiologist also noted that the appellant's service medical records were negative for any reports of , treatment for, or complaints of hearing loss, as were his VA treatment records dated in the 1970s.  
The audiologist made reference to the audiometric evaluation on August 4, 2006, noting in pertinent part that it demonstrated a bilateral mild profound sensorineural hearing loss.  The testimony of the appellant's son regarding his observation of hearing loss in his father, in approximately 1980, was considered by the reviewing audiologist.  The audiologist stated that a definitive opinion could not be rendered because there was no information - positive or negative - regarding the appellant's specific hearing levels following his discharge from service.  Therefore, the state of the appellant's hearing around the time of his separation from service could not be objectively described, nor could the etiology of his hearing loss be determined.  

The Board readily concedes that the Veteran experienced noise exposure during his active service.  However, in order to establish service connection for hearing loss, the appellant must still show that the disability is related to the noise exposure during his active service.  There is no competent evidence in the record that suggests a relationship between the appellant's current hearing loss and any incident of his active military service.  

Service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board finds that the preponderance of the competent evidence is against a finding of a nexus between the appellant's bilateral hearing loss and his active service, despite his contentions to the contrary.  A medical opinion was sought by VA to specifically to address the matter on appeal, but one could not be provided based on the paucity of relevant documentation in the record, and no other medical evidence of record provides the necessary etiologic nexus to service.

Further, with respect to presumptive service connection, the evidence does not show that hearing loss was manifested to a compensable degree within a year of the appellant's discharge from service in 1955.  The first clinical evidence in the record of hearing loss is in 2006.  Accordingly, service connection is not warranted on a presumptive basis for the appellant's active duty.

The Board has considered the appellant's statements and sworn testimony asserting a nexus between his currently-diagnosed disorder and his military service; the Board has also considered the third party statements of record, as well.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board recognizes the sincerity of the arguments advanced by the appellant that he has bilateral sensorineural hearing loss that is related to his military service.  It is true that a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

However, as noted by the Court in Hensley, supra, hearing loss is measurable by objective testing.  Furthermore, such testing requires specialized equipment and training for a determination as to decibel levels at specific frequencies, as well as Maryland CNC testing, and is therefore not susceptible to lay opinions on the severity of hearing loss.  While the appellant is competent to say that he experienced hearing problems in his ears while in service and now, he does not have the expertise to state that he met the requirements of 38 C.F.R. § 3.385; audiometric testing would be required to do that.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  The same holds true for the appellant's son and Army comrade.  Thus, the Board cannot give decisive probative weight to the opinions of the appellant and his son and friend as to the precise severity of his claimed hearing loss at any particular time, because they are not qualified to offer such opinions. 

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for right and left ear hearing loss.  For the above reasons, the Board finds that the preponderance of the evidence is against the appellant's bilateral hearing loss claim.  

Because the preponderance of the evidence is against the bilateral hearing loss service connection claim, the benefit-of-the-doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for right and left ear hearing loss is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


